DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-6, 9-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US# 2004/0137896 hereinafter referred to as Sarkar) in view of Palle et al. (US# 2016/0278072 hereinafter referred to as Palle).

	RE Claim 1, Sarkar discloses a user equipment (See Sarkar FIGs 1-2 - UE), comprising: 
	a transmitter (See Sarkar FIGs 1-2 – UE transmitter), which in operation, transmits a signal to a base station over a channel (See Sarkar FIGs 1-2 – UE transmits to base station), wherein the signal is transmitted based on an initial channel quality information indicating a first channel quality of the channel (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – UE transmitting to base station based on initial channel quality information (i.e. coding rate, modulation scheme, power, etc…); 
	a receiver (See Sarkar FIGs 1-2 – UE receiver), which in operation, receives a transmission quality information indicating a second channel quality of the channel used for transmitting the signal (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – UE receiving feedback (ACK/NAK) from base station indicating transmission channel quality of the transmitted signal); and 
	a processing circuitry (See Sarkar FIGs 1-2 – UE processing circuitry), which in operation, estimates a transmission quality based on the initial channel quality information and the transmission quality information (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – based on feedback (ACK, NAK, no feedback) estimating transmission quality (ACK = successful transmission, NAK = if the received data frame is indicated as being bad but has enough energy such that, if combined with energy from retransmission of the data frame, it would be sufficient to permit correct decoding of the data frame, No Feedback = bad frame regardless of combined energy)), wherein the transmission quality indicates whether the transmission of the signal over the channel was successful or not (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – determining whether or not signal was successfully received or not (ACK, NAK, no feedback)).
	Sakar does not specifically disclose the transmission quality information is not an acknowledgment (ACK) or a non-acknowledgement (NACK).
	However, Palle teaches of a UE receiving a transmission quality information that is not an acknowledgment (ACK) or a non-acknowledgement (NACK) (See Palle [0061], [0069], [0082], [0120], [0127], [0134], [0145] – UL feedback received from base station can be non-ack/nack such as signal quality measurements, retransmission rate (i.e. 0.0-1.0), block error rate, power, etc…; UL feedback used to estimate if transmission of signal was successful or not (i.e. if channel quality is low (high failure/retransmission rate for example), change channel to higher quality channel)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal transmission system, as disclosed in Sarkar, wherein the transmission quality information is not an acknowledgment (ACK) or a non-acknowledgement (NACK), as taught in Palle. One is motivated as such in order to reduce retransmission requests, increase throughput, reduce the likelihood of radio link failure, and provide an overall increased user experience (See Palle Background; [0029]).

	RE Claim 2, Sarkar, modified by Palle, discloses a user equipment, as set forth in claim 1 above, wherein the transmission quality information is determined by the base station upon receiving at least a part of the transmitted signal (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – feedback based on base station receiving signal and how the signal was received).

	RE Claim 4, Sarkar, modified by Palle, discloses a user equipment, as set forth in claim 1 above, wherein the processing circuitry, in operation, uses the transmission quality for estimating whether the transmission was successful or not based on a threshold value (See Palle [0061], [0069], [0082], [0120], [0127], [0134], [0145] – i.e. retransmission rate at a certain level (0.0-1.0) that requires change to new channel).

	RE Claim 5, Sarkar, modified by Palle, discloses a user equipment, as set forth in claim 1 above, after the processing circuitry estimates that the transmission of the signal over the channel was not successful (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – i.e. feedback NAK or no feedback), the transmitter, in operation, performs signal transmission based on the transmission quality information (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – adjusting transmissions/retransmissions based on feedback).

	RE Claim 6, Sarkar, modified by Palle, discloses a user equipment, as set forth in claim 1 above, wherein the processing circuitry, in operation, determines that the transmission of the signal was not successful if the receiver, in operation, receives a retransmission request for retransmitting at least a part of the signal (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – NAK can be used as retransmission request).

	RE Claim 9, Sarkar, modified by Palle, discloses a user equipment, as set forth in claim 1 above, wherein the initial channel quality information indicates at least a transmission parameter include a modulation scheme or a code rate (See Sarkar [0009], [0033]-[0034] – code rate, modulation scheme).

	RE Claim 10, Sarkar discloses a base station (See Sarkar FIGs 1-2 – base station), comprising: 
	a receiver (See Sarkar FIGs 1-2 – base station receiver), which in operation, receives at least a part of a signal from a user equipment over a channel (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – base station receiving signal from UE over channel), wherein the signal is transmitted based on an initial channel quality information indicating a first channel quality of the channel (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – UE transmitting to base station based on initial channel quality information (i.e. coding rate, modulation scheme, power, etc…); 
	a processing circuitry (See Sarkar FIGs 1-2 – base station processing circuitry), which in operation, determines during processing the received signal a transmission quality information indicating a second channel quality of the channel used for receiving the signal (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – determining transmission quality for received signal (ACK = successful transmission, NAK = if the received data frame is indicated as being bad but has enough energy such that, if combined with energy from retransmission of the data frame, it would be sufficient to permit correct decoding of the data frame, No Feedback = bad frame regardless of combined energy)); and 
	a transmitter (See Sarkar FIGs 1-2 – base station transmitter), which in operation, transmits the transmission quality information upon determining the transmission quality information (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – transmits transmission quality feedback (ACK, NAK, no feedback)).
	Sakar does not specifically disclose the transmission quality information is not an acknowledgment (ACK) or a non-acknowledgement (NACK).
	However, Palle teaches of a UE receiving a transmission quality information that is not an acknowledgment (ACK) or a non-acknowledgement (NACK) (See Palle [0061], [0069], [0082], [0120], [0127], [0134], [0145] – UL feedback received from base station can be non-ack/nack such as signal quality measurements, retransmission rate (i.e. 0.0-1.0), block error rate, power, etc…; UL feedback used to estimate if transmission of signal was successful or not (i.e. if channel quality is low (high failure/retransmission rate for example), change channel to higher quality channel)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal transmission system, as disclosed in Sarkar, wherein the transmission quality information is not an acknowledgment (ACK) or a non-acknowledgement (NACK), as taught in Palle. One is motivated as such in order to reduce retransmission requests, increase throughput, reduce the likelihood of radio link failure, and provide an overall increased user experience (See Palle Background; [0029]).

	RE Claim 13, Sarkar, modified by Palle, discloses a base station, as set forth in claim 10 above, wherein the processing circuitry, in operation, determines after processing the received signal whether the reception of the signal over the channel was successful or not (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – determining whether or not signal was successfully received or not (ACK, NAK, no feedback)).

	RE Claim 14, Sarkar discloses A method comprising the following steps performed by a user equipment (See Sarkar FIGs 1-2 - UE):
	transmitting a signal to a base station over a channel (See Sarkar FIGs 1-2 – UE transmits to base station), wherein the signal is transmitted based on an initial channel quality information indicating a first channel quality of the channel (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – UE transmitting to base station based on initial channel quality information (i.e. coding rate, modulation scheme, power, etc…); 
	receiving a transmission quality information indicating a second channel quality of the channel used for transmitting the signal (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – UE receiving feedback (ACK/NAK) from base station indicating transmission channel quality of the transmitted signal); and 
	estimating a transmission quality based on the initial channel quality information and the transmission quality information (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – based on feedback (ACK, NAK, no feedback) estimating transmission quality (ACK = successful transmission, NAK = if the received data frame is indicated as being bad but has enough energy such that, if combined with energy from retransmission of the data frame, it would be sufficient to permit correct decoding of the data frame, No Feedback = bad frame regardless of combined energy)), wherein the transmission quality indicates whether the transmission of the signal over the channel was successful or not (See Sarkar [0009], [0013], [0015]-[0019], [0041], [0045] – determining whether or not signal was successfully received or not (ACK, NAK, no feedback)).
	Sakar does not specifically disclose the transmission quality information is not an acknowledgment (ACK) or a non-acknowledgement (NACK).
	However, Palle teaches of a UE receiving a transmission quality information that is not an acknowledgment (ACK) or a non-acknowledgement (NACK) (See Palle [0061], [0069], [0082], [0120], [0127], [0134], [0145] – UL feedback received from base station can be non-ack/nack such as signal quality measurements, retransmission rate (i.e. 0.0-1.0), block error rate, power, etc…; UL feedback used to estimate if transmission of signal was successful or not (i.e. if channel quality is low (high failure/retransmission rate for example), change channel to higher quality channel)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal transmission system, as disclosed in Sarkar, wherein the transmission quality information is not an acknowledgment (ACK) or a non-acknowledgement (NACK), as taught in Palle. One is motivated as such in order to reduce retransmission requests, increase throughput, reduce the likelihood of radio link failure, and provide an overall increased user experience (See Palle Background; [0029]).

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US# 2004/0137896 hereinafter referred to as Sarkar) in view of Palle et al. (US# 2016/0278072 hereinafter referred to as Palle) and Yu et al. (US# 2013/0040684 hereinafter referred to as Yu).

	RE Claim 3, Sarkar, modified by Palle, discloses a user equipment, as set forth in claim 1 above. Sarkar, modified by Palle, does not specifically disclose wherein the transmission quality information is determined by the base station based on a reference signal.
	However, Yu teaches of wherein the transmission quality information is determined by the base station based on a reference signal (See Yu [0086] – BS ACK/NACK based on UL reference signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal transmission system, as disclosed in Sarkar, modified by Palle, wherein the transmission quality information is determined by the base station based on a reference signal, as taught in Yu. One is motivated as such in order to more effectively determine optimal transmission parameters (See Yu Background; Summary).

	RE Claim 10, Sarkar, modified by Palle, discloses a base station, as set forth in claim 10 above. Sarkar, modified by Palle, does not specifically disclose wherein the processing circuitry, in operation, determines the transmission quality information based on a reference signal.
	However, Yu teaches of wherein the processing circuitry, in operation, determines the transmission quality information based on a reference signal (See Yu [0086] – BS ACK/NACK based on UL reference signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal transmission system, as disclosed in Sarkar, modified by Palle, wherein the processing circuitry, in operation, determines the transmission quality information based on a reference signal, as taught in Yu. One is motivated as such in order to more effectively determine optimal transmission parameters (See Yu Background; Summary).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US# 2004/0137896 hereinafter referred to as Sarkar) in view of Palle et al. (US# 2016/0278072 hereinafter referred to as Palle) and Bae et al. (US# 2019/0393988 hereinafter referred to as Bae).

	RE Claim 7, Sarkar, modified by Palle, discloses a user equipment, as set forth in claim 1 above. Sarkar, modified by Palle, does not specifically disclose wherein the receiver, in operation, receives a grant for retransmission of the signal over the channel.
	However, Bae teaches of wherein the receiver, in operation, receives a grant for retransmission of the signal over the channel (See Bae [0174], [0176] – UL retransmission grant).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal transmission system, as disclosed in Sarkar, modified by Palle, wherein the receiver, in operation, receives a grant for retransmission of the signal over the channel, as taught in Bae. One is motivated as such in order to avoid mismatch between UE and BS as well as transmission collisions (See Bae Advantageous Effects).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US# 2004/0137896 hereinafter referred to as Sarkar) in view of Palle et al. (US# 2016/0278072 hereinafter referred to as Palle) and Kim et al. (US# 2010/0188969 hereinafter referred to as Kim).

	RE Claim 8, Sarkar, modified by Palle, discloses a user equipment, as set forth in claim 1 above. Sarkar, modified by Palle, does not specifically disclose in case that the processing circuitry estimates that the transmission of the signal over the channel was successful, the processing circuitry, in operation, deletes the signal from a transmission buffer of the user equipment; or the processing circuitry, in operation, aborts transmission repetition of the signal.
	However, Kim teaches of in case that the processing circuitry estimates that the transmission of the signal over the channel was successful, the processing circuitry, in operation, deletes the signal from a transmission buffer of the user equipment (See Kim [0071] – after receiving ACK from Node B, flushing buffer to release resources); or the processing circuitry, in operation, aborts transmission repetition of the signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal transmission system, as disclosed in Sarkar, modified by Palle, wherein in case that the processing circuitry estimates that the transmission of the signal over the channel was successful, the processing circuitry, in operation, deletes the signal from a transmission buffer of the user equipment; or the processing circuitry, in operation, aborts transmission repetition of the signal, as taught in Kim. One is motivated as such in order to release resources for other entities to use (See Kim [0071]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US# 2004/0137896 hereinafter referred to as Sarkar) in view of Palle et al. (US# 2016/0278072 hereinafter referred to as Palle) and Dalsgaard et al. (US# 2009/0046650 hereinafter referred to as Dalsgaard).

	RE Claim 12, Sarkar, modified by Palle, discloses a user equipment, as set forth in claim 1 above. Sarkar, modified by Palle, does not specifically disclose wherein the receiver, in operation, monitors, upon expiry of a retransmission timer, the channel for retransmission or repetition of the signal.
	However, Dalsgaard teaches of wherein the receiver, in operation, monitors, upon expiry of a retransmission timer, the channel for retransmission or repetition of the signal (See Dalsgaard [0062], [0064] – Node B can utilize HARQ RTT timer which tracks amount of time that must pass before first possible retransmission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal transmission system, as disclosed in Sarkar, modified by Palle, wherein the receiver, in operation, monitors, upon expiry of a retransmission timer, the channel for retransmission or repetition of the signal, as taught in Dalsgaard. One is motivated as such in order to improve HARQ performance (See Dalsgaard Background; Summary).



Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Pelle reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477